                                                  Entered on Docket
                                                  December 02, 2020
                                                  EDWARD J. EMMONS, CLERK
                                                  U.S. BANKRUPTCY COURT
                                                  NORTHERN DISTRICT OF CALIFORNIA


 1                                                  Signed and Filed: December 2, 2020
 2
 3
 4
                                                    ________________________________________
 5                                                  DENNIS MONTALI
                                                    U.S. Bankruptcy Judge
 6
 7
 8
 9
                                UNITED STATES BANKRUPTCY COURT
10                              NORTHERN DISTRICT OF CALIFORNIA

11        BENJA INCORPORATED                )
     In re                                  )                Case No. 20-30819
12                                          )
13                               Debtor(s). )
           ______________________________                    Chapter 11

14                     ORDER GRANTING APPLICATION FOR ADMISSION OF
                                 ATTORNEY PRO HAC VICE
15
     STEVEN SOULIOS                                 , whose business address and telephone number is
16
     c/o Ruta Soulios & Stratis LLP, 211 E. 43rd Street, 24th Floor, New York, New York
17   10017
18
     and who is an active member in good standing of the bar of
19                                                                   New York
     having applied in the above-entitled action for admission to practice in the Northern District of
20
     California on a pro hac vice basis, representing XRC GROWTH FUND I, L.P.
21
            IT IS HEREBY ORDERED THAT the application is granted, subject to the terms and
22
     conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate appearance pro hac
23
     vice. Service of papers upon and communication with co-counsel designated in the application
24
     will constitute notice to the represented party. All future filings in this action are subject to the
25
     Bankruptcy Local Rules and Electronic Case Filing Procedures adopted by the United States
26
     Bankruptcy Court for the Northern District of California.
27
                                           **END OF ORDER**
28



Case: 20-30819      Doc# 62      Filed: 12/02/20     Entered: 12/02/20 13:53:32         Page 1 of 1
